Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                    No. 04-14-00540-CV

                               Levi and Michelle MCKENZIE,
                                         Appellants

                                              v.

                            COMMUNITY NATIONAL BANK,
                                    Appellee

                 From the 38th Judicial District Court, Medina County, Texas
                              Trial Court No. 13-05-21843-CV
                     The Honorable Camile G. Dubose, Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE BARNARD

       In accordance with this court’s opinion of this date, this appeal is DISMISSED. Costs of
appeal are assessed against Appellants Levi and Michelle McKenzie.

       SIGNED October 29, 2014.


                                               _________________________________
                                               Karen Angelini, Justice